Case 1:18-cv-06650-CBA-SJB Document 1 Filed 11/20/18 Page 1 of 10 PageID #: 1



United States District Court
Eastern District of New York                                                1:18-cv-06650
Jose Melendez individually and on behalf of all
others similarly situated

                                  Plaintiff

                 - against -                                                  Complaint

One Brands, LLC

                                  Defendant

       The above-named plaintiff individually and on behalf of all others similarly situated, by

attorneys, alleges upon information and belief, except for those allegations pertaining to plaintiff,

which are based on personal knowledge:


       1.    One Brands, LLC (“defendant”) produces, distributes, markets, labels and sells

nutrition bars under the eponymous “One Bar” and “One Basix” lines (the “Products”).

       2.    The Products are available in no less than a dozen varieties, including:

                                    • Cinnamon Roll
                                    • Birthday Cake
                                    • Cookies and Cream
                                    • Maple Glazed Donut

       3.    The Products are sold to consumers in stores and through the internet, sold by

defendant and third-parties.

       4.    The front labels include (i) an image of the characterizing flavor (maple glazed

donut) and its name (ii) a color pattern corresponding to the variety (iii) the brand name, “ONE”

expressed in a way that the tip of the middle “N” resembles a lightning bolt and (iv) the grams of

protein (20) and sugar (1) separated by a line in the middle of the “O.”




                                                  1
Case 1:18-cv-06650-CBA-SJB Document 1 Filed 11/20/18 Page 2 of 10 PageID #: 2




       5.    The representations are misleading because they give the impression that the

Products are low in carbohydrates.

       6.    Reasonable consumers who purchase the Products seek out high protein snack foods

which are also low in carbohydrates, since this is believed to be a way to increase satiety, build

muscle and not consume excess calories.

       7.    Carbohydrates can be sugars or starches; however, when they are broken down by

the body, they are processed as sugars.

       8.    Consumers often conflate sugars with carbohydrates, though they are distinct.

       9.    Protein is one of the three macronutrients, along with fat and carbohydrates.

       10.   The representations are misleading because they contrast one macronutrient (protein)

with a component of another macronutrient (carbohydrates), as opposed to the total number of

those macronutrients (carbohydrates).

       11.   The consumer will reasonably believe that since the body breaks down carbohydrates

as sugars, the front-of-package representations have simplified their job of wading through the

nutrition facts, since the front label highlights what they are seeking – high protein and low

carbohydrates.

       12.   When consumers observe the Products’ front-label representations which highlight

the 20 grams of protein to the 1 gram of sugar, they will reasonably believe the Products are lower


                                                2
Case 1:18-cv-06650-CBA-SJB Document 1 Filed 11/20/18 Page 3 of 10 PageID #: 3



in carbohydrates than they are.

        13.    Consumers will think that this “convenient” food has made their life more

“convenient,” by already calculating and presenting what they interpret to be the most relevant

nutrition information on the front of the label.

        14.    However, this is misleading because the Products have 23 grams of carbohydrates,

indicated on the nutrition facts, a higher amount than reasonable consumers would expect given

that the front label emphasizes the “one” gram of sugar.1




1
 The nutrition facts and front labels correspond to the Maple Glazed Donut Product. The relevant values of sugar
and protein are the same across the Products, while the total carbohydrates in each bar varies slightly.


                                                       3
Case 1:18-cv-06650-CBA-SJB Document 1 Filed 11/20/18 Page 4 of 10 PageID #: 4



        15.   Front-of-package labeling has been proven to be more effective at influencing

consumers’ purchase decisions, especially for on-the-go-type foods such as protein bars.

        16.   By using the front-label in such a way, the consumer is spared the need to further

review the nutrition facts.

        17.   Since the labels are being so “transparent” by listing the sugar upfront, it is not

conceivable to the consumer that the total carbohydrates would be as high as they are, given the

only one gram of sugar.

        18.   Excluding tax, the Products cost no less than $3.99, a premium price compared to

other similar products.

                                      Jurisdiction and Venue


        19.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        20.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        21.   This Court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        22.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and in New York.

        23.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                        Class Allegations


        24.   The classes consist of all consumers in the following states: all, New York who

purchased any Products with actionable representations during the statutes of limitation.




                                                   4
Case 1:18-cv-06650-CBA-SJB Document 1 Filed 11/20/18 Page 5 of 10 PageID #: 5



       25.     A class action is superior to other methods for fair and efficient adjudication of this

controversy.

       26.     The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

       27.     Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

       28.     Plaintiff(s) claims and the basis for relief are typical to other members because all

were subjected to the same representations.

       29.     Plaintiff(s) is/are an adequate representative because his/her/their interests do not

conflict with other members.

       30.     No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       31.     Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       32.     Plaintiff(s) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       33.     Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

                                                 Parties

       34.     Plaintiff is a citizen of Kings County, New York.

       35.     Defendant is a Delaware limited liability company with its principal place of business

in Charlotte, North Carolina and upon information and belief, no member thereof is a citizen of

New York.

       36.     In 2017 and/or 2018, plaintiff purchased one or more of the Products for personal


                                                  5
Case 1:18-cv-06650-CBA-SJB Document 1 Filed 11/20/18 Page 6 of 10 PageID #: 6



consumption, for no less than $3.99 per Product, excluding tax, within this district and/or State.

           37.   Plaintiff paid this premium because prior to purchase, plaintiff saw and relied on the

misleading representations.

                     New York General Business Law (“GBL”) §§ 349 & 350


           38.   Plaintiff incorporates by references all preceding paragraphs.

           39.   Defendant’s acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

           40.   Defendant’s representations are false, unfair, deceptive and misleading for the

reasons described herein.

           41.   Plaintiff reasonably believed based on defendant’s representations that the Products

contained a lower amount of carbohydrates than they did, owing to the front-of-package emphasis

on the sugar grams and the comparison of the sugar (part of macronutrient) to protein (one of three

macronutrients).

           42.   Defendant’s representations are false, deceptive and misleading for the reasons

described herein.

           43.   The representations and omissions were relied on by plaintiff and class members,

who paid more than they would have otherwise, causing damages.

                                            Negligent Misrepresentation


           44.   Plaintiff incorporates by references all preceding paragraphs.

           45.   Defendant misrepresented the composition and nutritional values of the Products and

took advantage of erroneous consumer belief and cognitive shortcuts consumers take at the point-

of-sale.

           46.   Defendant had a duty to disclose and/or provide a non-deceptive composition and


                                                    6
Case 1:18-cv-06650-CBA-SJB Document 1 Filed 11/20/18 Page 7 of 10 PageID #: 7



nutrition of the Products, at all places on the Products as opposed to only on the nutrition facts and

knew or should have known its representations were false or misleading.

       47.    This duty is based, in part, on defendant’s position as a trusted brand in the thriving

sports nutrition food market.

       48.    At the time of the representations, defendant knew or should have known same were

false or misleading, or made them without knowledge of their truth or veracity.

       49.    Defendant negligently misrepresented and/or negligently omitted material facts.

       50.    Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.

       51.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.

              Breach of Express Warranty and Implied Warranty of Merchantability


       52.    Plaintiff incorporates by references all preceding paragraphs.

       53.    Defendant manufactures and sells protein bar products.

       54.    Defendant warranted to plaintiff and class members that the Products’ composition,

nutrition and ratios were different than they were, which was not truthful and misleading.

       55.    The Products did not conform to their affirmations of fact and promises, wholly due

to defendant’s actions.

       56.    As a result, the Products lacked those attributes which were expected.

       57.    Plaintiff and class members relied on defendant’s claims, paying more than they

would have otherwise.

                                               Fraud


       58.    Plaintiff incorporates by references all preceding paragraphs.


                                                  7
Case 1:18-cv-06650-CBA-SJB Document 1 Filed 11/20/18 Page 8 of 10 PageID #: 8



       59.    Defendant’s intent in making the claims was to take advantage of consumers’

cognitive shortcuts and the conflation which occurs between carbohydrates and sugar, and how

the protein to carbohydrate ratios are important to consumers.

       60.    Defendant’s actions were motivated by increasing their market share amongst the

many rival sports nutrition companies.

       61.    Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have otherwise, entitling them to damages.

                                           Unjust Enrichment

       62.    Plaintiff incorporates by references all preceding paragraphs.

       63.    Defendant obtained benefits and monies because the Products were not as

represented, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of such inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant(s) to correct

       the practices to comply with the law;

   3. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law and GBL claims;

   4. Awarding costs and expenses, including reasonable fees for plaintiff’s attorneys and

       experts; and

   5. Such other and further relief as the Court deems just and proper.


                                                 8
Case 1:18-cv-06650-CBA-SJB Document 1 Filed 11/20/18 Page 9 of 10 PageID #: 9



Dated: November 20, 2018
                                                 Respectfully submitted,

                                                 Sheehan & Associates, P.C.
                                                 /s/Spencer Sheehan
                                                 Spencer Sheehan (SS-8533)
                                                 891 Northern Blvd., Suite 201
                                                 Great Neck, NY 11021
                                                 (516) 303-0552
                                                 spencer@spencersheehan.com

                                                 Levin-Epstein & Associates, P.C.
                                                 Joshua Levin-Epstein
                                                 1 Penn Plaza, Suite 2527
                                                 New York, NY 10119




                                      9
Case 1:18-cv-06650-CBA-SJB Document 1 Filed 11/20/18 Page 10 of 10 PageID #: 10




 1:18-cv-06650
 United States District Court
 Eastern District of New York

 Jose Melendez individually and on behalf of all others similarly situated


                                         Plaintiff


         - against -


 One Brands, LLC

                                          Defendant(s)




                                            Complaint


                                    Sheehan & Associates, P.C.
                                     891 Northern Blvd., #201
                                      Great Neck, NY 11021
                                       Tel: (516) 303-0052
                                       Fax: (516) 234-7800



 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: November 20, 2018
                                                                             /s/ Spencer Sheehan
                                                                              Spencer Sheehan
